Entered: March 13th, 2020
                            Case 19-25156     Doc 36      Filed 03/13/20      Page 1 of 1

Signed: March 13th, 2020

Movant has not complied with Local Bankruptcy Rule 4001-4(d) with respect
to the Motion to Modify Secured Debt [Dkt. No. 24]. Debtor shall file and
serve notice that complies with Local Bankruptcy Rule 4001-4(d) and shall
provide the Trustee with a copy of the executed loan modification agreement
within 10 days of the entry of this Order, or the Court may deny the Motion
without further notice or a hearing.




                                                                              ER
                                                                   D
                                                         R
                                              O
                                N
                            A
             T
O
N
